State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 10, 2016                    521177
________________________________

In the Matter of TERRENCE
   JAMES,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   January 19, 2016

Before:   Peters, P.J., Egan Jr., Lynch and Devine, JJ.

                             __________


     Terrence James, Attica, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating a
prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding
challenging a determination finding him guilty of violating a
prison disciplinary rule following a tier III disciplinary
hearing. The Attorney General has advised this Court that the
determination has been administratively reversed, all references
thereto have been expunged from petitioner's institutional record
and the mandatory $5 surcharge has been refunded to his inmate
account. Given that petitioner has received all of the relief to
                              -2-                  521177

which he is entitled, the petition is dismissed as moot (see
Matter of Gunn v Annucci, 133 AD3d 989, 990 [2015]).

     Peters, P.J., Egan Jr., Lynch and Devine, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court